IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,137-01


EX PARTE ROGER DALE ARNETT, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 053843-A
IN THE 15TH DISTRICT COURT FROM GRAYSON COUNTY 


 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of
the offense of indecency with a child by exposure and was sentenced to imprisonment for 99
years. 
	An order designating issues was signed by the trial court . The habeas record has been
forwarded to this Court prematurely. We remand this application to Grayson County to allow
the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact
issues. The issues shall be resolved within 90 days of this order.  If any continuances are
granted, a copy of the order granting the continuance shall be sent to this Court. A
supplemental transcript containing all affidavits and interrogatories or the transcription of the
court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 
Filed: September 14, 2011
Do not publish